Citation Nr: 1512198	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-09 843	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana

THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing loss.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for right ear hearing loss and, if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran had a videoconference hearing in September 2013 before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record. 

Regretfully, instead of immediately deciding these claims, the Board is remanding them to the Agency of Original Jurisdiction (AOJ) for further development.


REMAND

Additional development is necessary prior to deciding the claim of entitlement to a compensable rating for the Veteran's left ear hearing loss because he needs to be reexamined reassessing the severity of this service-connected disability.  He last had a VA compensation examination concerning this disability in August 2010, so quite a while ago by some 41/2 years.  During his September 2013 videoconference hearing, he testified that the hearing loss in this ear had worsened considerably since that examination, indeed, as evidenced by his difficulty in speech recognition unless someone is speaking directly facing him.  So to afford proper consideration of this claim and suggestion of his worsening impairment, another examination is needed to assist in making this important determination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995).

Concerning the petition to reopen his claim of entitlement to service connection for right ear hearing loss, the Veteran also had a VA audiological evaluation in August 2010 regarding this other claim.  But while the examiner diagnosed moderately-severe sensorineural hearing loss even in this other ear, she indicated the hearing in this ear was unaffected by the Veteran's military noise exposure from the time of his entrance into service to separation.  She observed that the audiograms in 1969 and 1971 (apparently referring to those performed during the Veteran's enlistment into service in 1969 and just after his discharge in 1970) revealed normal hearing in his right ear with no significant threshold shifts.  So she seemingly disputed any notion that the hearing loss now in this ear could be attributable to the Veteran's service because it would have been evident more contemporaneous to his time in service, meaning certainly during his exit physical.  That is to say, she is seemingly disputing any possibility of what amounts to "delayed-onset" hearing loss.

A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  "Examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is incumbent on the Board to remand for further development.

In basing her unfavorable opinion primarily upon the lack of indication of hearing loss in the Veteran's service treatment records (STRs), the VA examiner failed to provide a sufficient basis for her negative etiological opinion.  VA laws and regulations do not strictly require in-service complaint of, treatment for, or diagnosis of hearing loss in order to establish entitlement to service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Furthermore, in establishing entitlement to service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 have been demonstrated during service, or even in the case of sensorineural hearing loss in particular within the one-year presumptive period following discharge from service (as an organic disease of the nervous system), although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If, as here, there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service, as opposed to other ("intercurrent") causes.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Indeed, the U.S. Court of Appeals for Veterans Claims (Court/CAVC) has held that, where there is no evidence of the Veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in[-]service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service. . . ." Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)). 

Thus, service connection for hearing loss may be granted when there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to other ("intercurrent") causes.  Id.; 38 C.F.R. § 3.303(d).

The August 2010 VA audiological examiner did not sufficiently consider the Veteran's competent and credible reports of repeated exposure to excessively loud noise of small arms gunfire, grenades and mortars.  Nor did the examiner consider the November 1970 accident wherein the Veteran was injured after grenades were discharged within his squadron and he had shrapnel in his head and experienced head and ear bleeding that, together, later formed the basis for granting service connection for the consequent hearing loss in his left ear.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  A Veteran's assertions of an event during combat are presumed credible if consistent with the time, place, and circumstances of his service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  See also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, this statute (38 U.S.C.A. § 1154(b)) and its implementing regulation (38 C.F.R. § 3.304(d)) are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  That notwithstanding, to establish entitlement to service connection there still must be evidence of current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's combat status is established by information on his DD Form 214 and other military personnel records indicating he received a Combat Action Ribbon, Purple Heart Medal, and other commendations stemming from his tour in Vietnam.  Thus, the Board finds that his reports of noise exposure in service are competent and credible and, thus, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  Indeed, as already mentioned, the hearing loss in his other ear (left ear) already has been determined service connected on the premise there was noise exposure and consequent injury (i.e., acoustic trauma) during his service, including especially while he was engaged in combat in Vietnam.

One must also recognize that a Veteran is competent to report not only what occurred in service, but also symptoms, treatment, and medical diagnoses occurring rather immediately following or relatively soon after his separation from service, because testimony regarding first-hand knowledge of a factual matter is competent.  See, e.g., Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (holding that lay testimony can be competent and sufficient to establish a diagnosis in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge); Barr v. Nicholson, 21 Vet. App. at 309 (holding that lay testimony is competent as to matters capable of lay observation).  Again, the Board inevitably will have to assess the credibility of the Veteran's lay testimony concerning this, so not just his competency, in determining the ultimate probative value of his lay testimony.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In the meantime, however, another VA compensation examination and opinion are needed concerning whether the Veteran's right ear hearing loss (like that in his left ear) is attributable to his military service - and, in particular, to his combat-related acoustic trauma in Vietnam.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA audiological evaluation to first reassess the severity of the hearing loss in the Veteran's left ear.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the history of this disability and its effect on the Veteran's daily activity and occupational functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

All necessary diagnostic testing and evaluation should be performed, including the required audiogram and Maryland CNC speech recognition test.

But the examiner also is asked to provide additional comment on the etiology of the hearing loss in the Veteran's other ear (right ear), particularly in terms of the likelihood (very likely, as likely as not, or unlikely) the sensorineural hearing loss in this other ear, like that in the already service-connected left ear, is related or attributable to the Veteran's military service from July 1969 to December 1970, including especially his combat service in Vietnam and particularly the grenade explosion in November 1970.  As well, since there is sensorineural hearing loss in the right ear, the examiner also is asked to indicate whether it initially manifested to the required minimum compensable degree of at least 
10-percent disabling within the initial post-service year, so by December 1971, to alternatively warrant presuming it was incurred during the Veteran's service.

When providing this supplemental opinion (meaning in addition to the opinion already provided in August 2010), the examining audiologist must concede the Veteran's exposure to traumatic noise and resultant auditory injury is established by virtue of his combat service in Vietnam and the already granting of service connection for the hearing loss in his other ear (left ear).

In this addendum opinion additionally commenting on the etiology of the hearing loss in the Veteran's right ear and its purported relationship with his military service, particularly in time in combat in Vietnam, consider that the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

That said, the VA compensation examiner must also remain mindful that lay evidence is potentially competent to support the presence of the claimed disability, both during and since service, even where not corroborated by contemporaneous medical evidence such as actual treatment records (STRs, etc.).  Thus, the examiner cannot consider the absence of any treatment for hearing loss of the right ear sooner than as indicated as entirely determinative of whether the Veteran's current right ear hearing loss dates back to his service or is related to or the result of his service.  See 38 C.F.R. § 3.303(d).  This is not to say or suggest that the examiner cannot consider the absence of any objective indication of hearing loss in this ear during service or within the 
one-year presumptive period after as one of the reasons or factors for disassociating any current right ear hearing loss from the Veteran's service, just that this cannot be the only or sole reason for this conclusion.

Further concerning this, if, as the prior August 2010 VA compensation examiner seemingly concluded, there is no such thing as "delayed-onset" hearing loss, then there also needs to be explanation of why this is not possible, such as by citing to some accepted medical authority, including perhaps the 2005 study done by the Institute of Medicine (IOM).

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

